 



Exhibit 10.1

McAfee, Inc.
Executive Officer Annual Compensation for Fiscal Year Ending December 31, 2005

                  Name   Expected Annual Salary ($)*     Incentive Bonus
Potential ($)  
George Samenuk
    850,000       1,250,000  
Gene Hodges
    525,000       550,000  
Eric Brown
    500,000 **     500,000 **
Kevin Weiss
    497,994       497,994  
Kent Roberts
    370,000       222,000  

* In addition certain members of management will be entitled to additional forms
of compensation, such as company paid insurance premiums. Consistent with past
practice, George Samenuk will also be entitled to personal use of a corporate
aircraft in which the Registrant owns a fractional interest; compensation
associated with the personal use of aircraft amounted to $45,727 for the fiscal
year ended 2004.

** As previously reported on Form 8-K filed with the Commission on December 14,
2004.

 